DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to copper nanocatalyst, classified in C25B 11/051.
II. Claims 6-9 and 11-14, drawn to a method of making a copper nanocatalyst, classified in B01J 37/00.
III. Claims 10 and 15-18, drawn to a method of synthesizing ammonia or acetate, classified in C25B 1/27 or C25B 3/25.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the copper nanocatalyst of group I could be made by a method other than the slurry preparation and blowing method of group II, such as by electrodeposition.
Inventions III and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially the copper nanocatalyst of group I could be used for a different process than the ammonia or acetate synthesis of group III, such as on an electrode for water electrolysis to produce hydrogen and oxygen.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operation and function, one being a method of making a copper nanocatalyst and the other being a method of synthesizing ammonia or acetate using an already made copper nanocatalyst. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group II would require search in at least B01J 37/00, along with a unique text search regarding the catalyst synthesis method. Group III would not be search as above and would instead require search in at least C25B 1/27 or C25B 3/25, along with a unique text search regarding the acetate and/or ammonia synthesis. Group I would not 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with George Banis on 12/17/2021 a provisional election was made without traverse to prosecute the invention of group 1, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-5 are under consideration in this Office action. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The disclosure is objected to because of the following informalities: 
On Page 8, line 8, “analyzethe” should read “analyze the”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kofuji et al. (U.S. 2020/0270756), hereinafter Kofuji, in view of Chen et al. (U.S. 2019/0376194), hereinafter Chen.
Regarding claim 1, Kofuji teaches a copper nanocatalyst (see e.g. Paragraph 0039, lines 6-9, and Paragraph 00040, lines 1-2), comprising a substrate and an active agent loaded on the substrate (see e.g. Fig. 1, catalyst layer 101 on electrode substrate 102; Paragraph 0027, lines 3-5), wherein a loading amount of the active agent on the 2 (Paragraph 0041, lines 1-3), overlapping the claimed range of the present invention, and the active agent is a copper nanomaterial (see e.g. Paragraph 0039, lines 6-9, and Paragraph 00040, lines 1-2). 
MPEP § 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Kofuji does not explicitly teach the copper nanomaterial having an exposed 50%-99% (111) face. Kofuji does however teach the catalyst being used for reduction of carbon dioxide into a carbon compound (see e.g. Paragraph 0039, lines 1-6), the compound produced depending on the kind of metallic catalyst (Paragraph 0042, lines 1-3), and methane (CH4) being one of the exemplary desired products (see e.g. Paragraph 0042, lines 3-6).
Chen teaches a copper nanocatalyst (see e.g. Paragraph 0007, lines 1-3) which has a 96.4% exposed (111) face (see e.g. Fig. 7, based on the relative XRD peak heights of the strong 111 peak at ~44° and the 2nd peak at ~51° being ~27:1, equal to ~96.4%; Paragraph 0061, lines 5-7). This nanocatalyst provides excellent selectivity for CH4 from CO2 reduction (see e.g. Paragraph 0066, lines 19-26) and limits the competing hydrogen evolution reaction (see e.g. Paragraph 0067, lines 16-18 and 21-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the copper nanomaterial of Kofuji to comprise the copper nanomaterial having a 96.4% exposed (111) face taught by Chen 
Regarding claim 2, Kofuji in view of Chen teaches the substrate comprising a carbon paper (see e.g. Kofuji Paragraph 0063, lines 2-4).
Regarding claim 3, Kofuji in view of Chen teaches the active agent being a copper nanosheet (see e.g. Chen Paragraph 0007, lines 1-3), and the copper nanosheet having the exposed 96.4% (111) crystal face (see e.g. Chen Fig. 7, based on the relative XRD peak heights of the strong 111 peak at ~44° and the 2nd peak at ~51° being ~27:1, equal to ~96.4%; Paragraph 0061, lines 5-7).
Regarding claim 4, the limitations of this claim are further limiting an optional limitation of claim 3, specifically the active agent being a copper nanopolyhedron, and is therefore not required for embodiment taught by Kofuji in view of Chen, in which the active agent is a copper nanosheet, as stated above. 
Regarding claim 5, Kofuji in view of Chen teaches the loading amount of the active agent on the substrate being 0.01-1 mg/cm2 (see e.g. Kofuji Paragraph 0041, lines 1-3), encompassing the claimed value of the present invention (see MPEP § 2144.05 as cited above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mott et al. (“Synthesis of Size-Controlled and Shaped Copper Nanoparticles”, Langmuir
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.J./Examiner, Art Unit 1795      

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795